PER CURIAM.
The condemnation of the property as forfeited to the United States in this case was correct and proper; but we find that part of the decree and the amendment thereto which ordered a public sale of the goods is not in consonance with the purpose and intent of the law (paragraph 347, Schedule N, Act Oct. 3, 1913, 38 Stat. 148, c. 16), and to that extent the decree should be amended, by striking out and vacating the provisions ordering a sale of the condemned and forfeited goods, and providing in lieu thereof that said condemned goods be delivered to the Secretary of the Treasury of the United States, to be disposed of as he shall direct, and, as so amended, the decree affirmed; and It is so ordered.